OPINION OF THE COURT On consideration of the continuation of this Court’s June 27, 2017 suspension of the Honorable Lurlyn A. Winchester from the office of Justice of Monroe Town Court, Orange County (see 29 NY3d 1044 [2017]), it is determined that the Honorable Lur-lyn A. Winchester is suspended, without pay, effective immediately, from the office of Justice of Monroe Town Court, Orange County, pursuant to New York Constitution, article VI, § 22 and Judiciary Law § 44. Concur: Chief Judge DiFiore and Judges Rivera, Stein, Fa-hey, Garcia, Wilson and Feinman.